Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Berman on 5/14/2021.

The application has been amended as follows: 
In the Abstract

	In line 1, replace “comprising” with - - having - -.
In The Claims
Please rewrite claims as presented here:
-  27. A garment, comprising:
front and back torso portions with two shoulder portions connected to the front and back torso portions at two shoulders of a wearer, when worn;
wherein the front torso portion comprises: a vertical midline at the sagittal plane center midline of the wearer, when worn; two horizontal chest lines intersecting the vertical midline where the upper and lower ribs of the wearer, when worn; and

wherein the back torso portion comprises:
a vertical spine line at the spine of the wearer, when worn;
two horizontal mid lines intersecting the vertical spine line where the mid spine and lower mid spine of the wearer, when worn;
a horizontal upper line intersecting the vertical spine line above the two horizontal mid lines where the upper spine of the wearer, when worn;
a horizontal lower line intersecting the vertical spine line below the two horizontal mid lines of the pelvic crests of the wearer, when worn; and
three circles on the vertical spine line where the horizontal upper line and the two horizontal mid lines intersect the vertical spine line; and wherein the two shoulder portions comprise:
two shoulder lines at the two shoulders of the wearer, when worn; and two circles on the two shoulder lines at the two middle trapezius of the wearer, when worn.

28.   The garment of claim 27, further comprising two sleeve portions extending from the two shoulder portions, wherein the two shoulder lines extend along the two sleeve 

29.    The garment of claim 27, wherein the two shoulder lines extend into two arm lines at the upper and lower arms of the wearer, when worn; and wherein two circles are provided on the two arm lines at the two elbows of the wearer, when worn.

30.    The garment of claim 27, further comprising two side profile lines between the front and back torso portions at the two sides of the torso of the wearer, when worn; and two circles on the two side profile lines at the pelvic crests of the wearer, when worn. - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claim 27 and its depending claims are allowed.  Instant claims require a garment having front and back torso portions at two shoulders of a wearer, when worn; and require numerous markers in the form of lines and circles that are very specifically located and placed with respect to certain very specific body parts, when worn.  These markers, located in these specific areas are placed in a way that they provide visual feedback on the movements of these body parts so as to provide an observer with very specific feedback on the body movement.  This feedback is used to train and educate the wearer of the garment on proper movement and performance.  This general type of garment marker and movement analysis is described in prior art including US 5946721, however the exact type of markers with the exact locations required by the claims are not disclosed nor taught as obvious by US 5946721 or other similar attached prior art.
The instantly claimed invention is found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732